Concur — Stevens, J. P., Steuer, Tilzer and Rabin, JJ.; McGrivern, J., dissents in the following memorandum: I cannot yield my assent to a suggestion that we give our approval to the taking away of custody from a mother, not sufficiently demonstrated to be guilty of maternal unfitness or neglect, and transfer custody to a father, who himself has a psychiatric history, and who now is living in a legally unhallowed relationship with another woman. I would leave custody in the mother, with more amplified visitation rights to the father. Further, I would increase the allowance of appellant’s counsel to the sum of $1,500, in view of their extensive services in this bitterly contested proceeding, which is the sum respondent admits he paid his attorney, for the services rendered by him on the hearing below.